Citation Nr: 1221216	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  99-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to service connection for a chronic left hip disability.

3.  Entitlement to service connection for a chronic right hip disability.

4.  Entitlement to service connection for chronic pseudofolliculitis barbae (PFB) and facial acne.

5.  Entitlement to service connection for a chronic gastrointestinal disorder.

6.  Entitlement to service connection for a chronic ophthalmological disorder (claimed as primary open-angle glaucoma).

7.  Entitlement to an earlier effective date, prior to February 2, 1999, for an award of service connection for post-traumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) with respect to a September 2007 rating decision.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, and was discharged under honorable conditions.  His military records reflect that he served in the Republic of Vietnam.

The Veteran is currently service connected for prostate cancer due to Agent Orange exposure (currently rated 100 percent disabling), PTSD (currently rated 50 percent disabling), migraine headaches (currently rated 30 percent disabling), Type II diabetes mellitus due to Agent Orange exposure (currently rated 20 percent disabling), peripheral neuropathy of the left lower extremity due to Agent Orange exposure (currently rated 10 percent disabling), and peripheral neuropathy of the right lower extremity due to Agent Orange exposure (currently rated 10 percent disabling).  In addition to being rated 100 percent disabled, he is currently in receipt of an award of additional VA compensation for the bilateral factor with regard to his peripheral neuropathy of both lower extremities, K-1 special monthly compensation for loss of use of a creative organ, and S-1 special monthly compensation due to disability rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.

As pertinent, these matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically on appeal are a July 1999 rating decision which, inter alia, denied service connection for a chronic gastrointestinal disorder and a chronic back and right hip disability; a July 2000 rating decision which, inter alia, denied service connection for a chronic eye disorder (open-angle glaucoma), a chronic left hip disability, and PFB and facial acne; and a September 2011 rating decision that denied the Veteran's claim for an effective date prior to February 2, 1999, for an award of service connection for PTSD.

The service connection issues presently on appeal were previously remanded to the RO by the Board in June 2005 for additional evidentiary and procedural development.  Following this development, the denial of service connection for a back disability, bilateral knee disability, PFB and facial acne, a chronic gastrointestinal disorder, and an ophthalmological disability was confirmed in a July 2009 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board.  In August 2010, the Board determined that further evidentiary development was required with respect to the service connection issues and remanded the case once more.  After the requested development was undertaken, the prior denials were again confirmed in an October 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in February 2012.

For the reasons that will be further discussed below, the claim of entitlement to an earlier effective date, prior to February 2, 1999, for an award of service connection for PTSD (to include a claim of CUE with respect to a September 2007 rating decision granting service connection for PTSD, effective February 2, 1999), is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.



FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his designated representative, expressly requesting a withdrawal of his appeal for service connection for a chronic back disability, a chronic left and right hip disability, a chronic gastrointestinal disorder, and a chronic ophthalmological disorder (claimed as primary open-angle glaucoma).

2.  Chronic PFB and associated facial acne had their onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the issues of entitlement to service connection for a chronic back disability, a chronic left and right hip disability, a chronic gastrointestinal disorder, and a chronic ophthalmological disorder (claimed as primary open-angle glaucoma) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Chronic PFB and associated facial acne were incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a chronic back disability, a chronic left and right hip disability, a chronic gastrointestinal disorder, and a chronic ophthalmological disorder (claimed as primary open-angle glaucoma).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after the appeal was recertified in December 2011 and forwarded to the Board in February 2012, the Board received correspondence from the appellant, via his designated representative, in March 2012, in which he expressly withdrew his appeal regarding his claims of entitlement to service connection for a chronic back disability, a chronic left and right hip disability, a chronic gastrointestinal disorder, and a chronic ophthalmological disorder (claimed as primary open-angle glaucoma); hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these aforementioned issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these specific matters and it is therefore dismissed.

(b.)  Entitlement to service connection for PFB and facial acne.

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic skin disorder (claimed as PFB and facial acne) is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1137 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a claimant has the disability at the time he files his claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's basic contention is that he developed a chronic skin disorder manifested by PFB and acne which has persisted since then to the present day.  His service treatment records show that he was diagnosed with acne and PFB in May 1971, and also that he was treated for complaints of recurrent skin infections and poor healing of facial scars that were evidently related to injuries sustained in a motor vehicle accident in November 1971.  The current skin disorder claim on appeal has been pending since January 2000, when the Veteran first filed his claim for VA compensation for a chronic skin disorder, and clinical records associated with the claim show medical treatment for recurrent skin problems associated with PFB and facial acne during this period of more than a decade in duration.  Although no diagnosis of an active skin disorder was shown on VA medical examination in October 2006, the clinical evidence indicates a chronic skin disorder of his face that evidently undergoes a recurring cycle of resolving and going dormant before actively flaring up again.  The Board must also consider the probative value of the Veteran's statements regarding his history of having no facial acne prior to entering service, onset of observable skin symptoms due to PFB and facial acne in service, and continuity of symptomatology thereafter.  In this regard, while the Veteran is not a trained medical profession and thus lacks the expertise to self-diagnose his skin disorder, he is nevertheless competent to present statements regarding his history of symptoms that would be observable to a layperson for purposes of establishing chronicity, and in this regard the Board finds him to be a credible historian.  See  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Of note is the report of a VA dermatological examination conducted in September 2010, in which the examining physician reviewed the entirety of the Veteran's pertinent clinical history contained in his claims file.  The examiner noted that the Veteran had pus bumps on his neck and mandible region during active duty in May 1971, which was diagnosed as acne with PFB.  By history, the Veteran has received treatment for this recurring skin disorder that involved application of prescription topical medications.  He reported that he was currently receiving laser ablative treatment for his acne and PFB, which provided some improvement in his skin disorder, but with residual itching and irritation.  Clinical examination of his face, neck, and beard area revealed scattered hyperpigmented perifollic macules and "ice pick" scars on his mandibular line, bilaterally; otherwise with no comedones, cysts, skin nodules, active inflammatory papules, ulcerations, or pustules present at the time of this clinical evaluation.  No disfiguring scars were present.  The skin disorder was characterized as being intermittent.  The examiner presented two opinions: firstly, that the Veteran's present skin conditions were not at least as likely as not related to skin infections and unhealed facial scars associated with injuries sustained in a November 1971 motor vehicle accident; and secondly, that although no acne or active PFB was present on examination of his skin in September 2010, close shaving of facial hair is clinically known to exacerbate PFB.  Noting that the Veteran was required to shave regularly while serving on active duty, it was therefore more likely than not that his PFB was exacerbated by the conditions of his military service.          

The objective evidence indicates that there are no current residuals of the history of skin infections and unhealed facial scars associated with injuries sustained in a November 1971 motor vehicle accident in service.  To that extent, any claim for such disabling conditions must be denied.

Having established chronicity of recurrent skin symptoms affecting the Veteran's face due to cyclical waxing and waning of PFB and acne since his period of active duty, and having clinically established that these conditions were more likely than not exacerbated by the Veteran's regular shaving, which was mandated by the protocols and practices of his military service, and having determined that the Veteran's historical account of having experienced no facial acne or other symptoms of a skin disorder prior to entering service is credible, the Board finds that the general historical picture presented by the competent historical and clinical evidence indicates that it is at least as likely as not that there is an ongoing, cyclical and chronic skin disorder of the Veteran's face that had its onset in service that was diagnosed as PFB with acne, which is currently inactive but which is nevertheless present and manifests itself with active symptomatology on a recurring basis.  Therefore, resolving all doubt in favor of the claimant, the Board will allow the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for chronic PFB and facial acne is thus granted.


ORDER

The appeal regarding the claim of entitlement to service connection for a chronic back disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a chronic left hip disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a chronic right hip disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a chronic gastrointestinal disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for a chronic ophthalmological disorder (claimed as primary open-angle glaucoma) is dismissed.

Service connection for chronic PFB and facial acne is granted.


REMAND

As relevant, the Veteran first filed his claim for service connection for PTSD in December 1984, and the RO denied service connection for this psychiatric disability on the merits.  Thereafter, he reopened his claim in March 1990 and was again denied service connection for PTSD on the merits.  Subsequently, in a September 2007 rating decision, the RO determined that new and material evidence had been submitted with respect to the Veteran's previously denied claim for VA compensation for PTSD and reopened the claim for a de novo review.  The claim was adjudicated on the merits and the Veteran was granted service connection for PTSD, effective February 2, 1999, based on the date of his submission of his successful application to reopen his claim.  The Veteran's claims file reflects that notice of the allowance and his appellate rights regarding the effective date and initial rating assigned for his award of service connection for PTSD was provided to him in correspondence dated in November 2007.  However, a timely notice of disagreement with respect to these matters was not received by VA within one year from the date of dispatch of notice of the VA compensation award (i.e., November 2008), and the effective date of February 2, 1999, for the award of service connection for PTSD became final.  

Multiple correspondence from the Veteran, which were received by VA in March 2009, April 2009, and May 2010, contain general assertions that he should be granted an effective date prior to February 2, 2009, for the award of service connection for PTSD on the basis of his multiple prior filings for VA compensation for this disability.  The Board notes that a broad and unspecific CUE assertion is casually mentioned in one of these letters, with no reference made to any specific prior final RO determination.  The RO considered the matter as a free-standing earlier effective date claim and adjudicated and denied it in the September 2011 rating decision now on appeal.  A careful reading of the December 2011 statement of the case also shows that the matter was addressed and denied by the RO as a free-standing earlier effective date claim.     

After a rating decision that grants service connection and assigns an effective date for the award is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. at 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd, 20 Vet. App. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, under ordinary circumstances the claim would be dismissed.  Rudd, 20 Vet. App. at 300.  

However, during the pendency of the present appeal the Veteran, via his representative, submitted a March 2012 informal hearing presentation, in which a CUE claim was raised and a specific pleading of CUE with respect to the final rating decision dated in September 2007 was presented.  The Veteran states that the September 2007 RO decision awarded him service connection for PTSD on the basis of clinical evidence of his current PTSD diagnosis and service department unit history records dated in 1971 - 1972, which were obtained and associated with the claims file in September 2006, that verified the in-service combat stressor linked to the Veteran's PTSD diagnosis.  The Veteran claims CUE with the September 2007 decision on the basis that the statutory or regulatory provisions extant at the time were incorrectly applied (see Damrel v. Brown, 6 Vet. App. 242 (1994)).  He contends that the provisions of 38 C.F.R. § 3.156(c) allow for VA to regard the service department unit history records confirming his PTSD stressor, which existed well before the time of his original claim for VA compensation for PTSD, as being relevant official service department records that were constructively part of the evidence even though not physically associated with the claims file until September 2006.  As such, under 38 C.F.R. § 3.156(c), VA was obligated upon receipt of the 1971 - 1972 service department unit history records to reconsider the erstwhile prior final decision addressing the merits of the Veteran's PTSD claim and to allow the claim, effective from the date of his original claim.

The RO, as agency of original jurisdiction, has not considered the Veteran's aforementioned CUE claim in the first instance.  As such, the Board must remand this matter so that it may be addressed by the RO on the merits.  This action is appropriate so as to avoid prejudice of the Veteran's CUE claim and to ensure that his right to appellate due process is preserved.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the issue of entitlement to an effective date prior to February 2, 1999 for an award of service connection for PTSD, to include on the basis of CUE with respect to a September 2007 rating decision, is REMANDED for the following action:

The RO should adjudicate the issue of entitlement to an effective date prior to February 2, 1999 for an award of service connection for PTSD on the basis of CUE raised by the Veteran, specifically addressing the merits of his assertion that the September 2007 RO decision (which granted service connection for PTSD on the basis of clinical evidence of his current PTSD diagnosis and service department unit history records dated in 1971 - 1972 verifying his PTSD stressor) committed CUE by failing to consider and apply the provision of 38 C.F.R. § 3.156(c) when it assigned the effective date of February 2, 1999 for the service connection award.

If the claim on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


